DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aibara et al., US2014/0067096 A1, and further in view of Kito et al., US2018/0140927 A1.
Regarding claim 1, Aibara teaches A display method executed by a processor (par. 0033; a display section 131 for providing predetermined information to the user.), the display method comprising: acquiring an identification result relating to any one of a plurality of elements included in a series of exercise and a position of an athlete that performs the elements based on 3D sensing data that is acquired by sensing the series of exercise by the athlete of a sport scored by a judge and an element dictionary data in 
change in the performance is not displayed and a comparison screen of the selection workout information and the similar workout information are displayed, it is possible to allow the user to refer to detailed data and evaluate the performance based on the reference.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Aibara’s teachings with Kito’s teachings in order to allow the user to select at least the selection workout information, the workout information in which the user is strongly interested can be included in a comparison target (Kito, par. 0216).

Regarding claims 2, 8 and 14, Aibara and Kito teach all the limitations in claims 1, 7 and 13.  Aibara further teaches wherein the highlighting includes highlighting any one of information relating to the changes over time of the evaluation index corresponding to the selected selection, included in a time portion between a time corresponding to the time information and a predetermined preceding time, and information relating to the changes over time of the evaluation index corresponding to the selected selection, included in a time portion between a time corresponding to the time information and a predetermined succeeding time (par. 0038; The pace and the pitch are repeatedly obtained at each predetermined time interval from the time when the user US starts running.).



Regarding claims 4, 10 and 16, Aibara and Kito teach all the limitations in claims 3, 9 and 15.  Kito further teaches wherein the highlighting includes further displaying a maximum value 53Attorney Docket No. 13317US01 and a minimum value of any one of the distance between joints and the joint angle included in the predetermined time portion (par. 0182; an average value, a maximum value, and a minimum value of the pace are displayed in the icon E21. An average value, a maximum value, and a minimum value of the pitch are displayed in the icon E22. An average value, a maximum value, and a minimum value of the stride are displayed in the icon E23.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Aibara’s teachings with Kito’s teachings in order to allow the user to select at least the selection workout information, the workout information in which the user is strongly interested can be included in a comparison target (Kito, par. 0216). 


Aibara fails to teach the following recited limitation.  However, Kito teaches when information relating to changes over time is displayed for an evaluation index corresponding to a selection selected from among a plurality of selections relating to a plurality of 55Attorney Docket No. 13317US01 evaluation indexes (par. 0216; Since only a change in the performance is not displayed and a comparison screen of the selection workout information and the similar workout information are displayed, it is possible to allow the user to refer to detailed data and evaluate the performance based on the reference.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Aibara’s teachings with Kito’s teachings in order to allow the user to select at least the selection workout information, the workout information in which the user is strongly interested can be included in a comparison target (Kito, par. 0216).

Regarding claim 13, Aibara teaches An information processing device (par. 0011; an exercise supporting device) comprising: a memory (par. 0034; a memory (storage section) 142); and a processor coupled to the memory (par. 0034; a central computing 
Aibara fails to teach the following recited limitation.  However, Kito teaches when information 58Attorney Docket No. 13317US01 relating to changes over time is displayed for an evaluation index corresponding to a selection selected from among a plurality of selections relating to a plurality of evaluation indexes (par. 0216; Since only a change in the performance is not displayed and a comparison screen of the selection workout information and the similar workout information are displayed, it is possible to allow the user to refer to detailed data and evaluate the performance based on the reference.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Aibara’s teachings with Kito’s teachings in order to allow the user to select at least the selection workout information, the workout information in which the user is strongly interested can be included in a comparison target (Kito, par. 0216).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is requested to cancel claims (i.e., 5, 6, 11, 12, 17 and 18) and incorporate the claimed limitations into independent claims 1, 7 and 13 because none of the references teach or suggest the claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649